17‐3308 
    Francis v. Hartford Board of Education 
                                                                                             
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                           
                                  SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
     
           At a stated term of the United States Court of Appeals for the Second Circuit, 
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City 
    of New York, on the 16th of January, two thousand nineteen. 
     
    PRESENT:   
                  DENNIS JACOBS, 
                  GUIDO CALABRESI, 
                         Circuit Judges, 
                  JED S. RAKOFF,*1 
                         District Judge. 
    _____________________________________ 
    Yvonne Francis, 
     
           Plaintiff‐Appellant, 
     
           ‐v.‐                                                      17‐3308 
                                                               
    Hartford Board of Education, City of, 
     
           Defendant‐Appellee. 
    __________________________________ 

    * Judge Jed S. Rakoff, United States District Court for the Southern District of New 
    York, sitting by designation.   
FOR PLAINTIFF‐APPELLANT:              Melinda D. Kaufmann, Pullman & Comley 
                                      LLC, Hartford, CT. 
 
FOR DEFENDANT‐APPELLEE:               James V. Sabatini, Sabatini and Associates, 
                                      LLC, Newington, CT.       
                                                        
      Appeal from a judgment of the United States District Court for the District 
of Connecticut (Chatigny, J.). 
       
      UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
AFFIRMED  in  part,  VACATED  in  part,  and  REMANDED  for  further 
proceedings consistent with this order.   

       Yvonne Francis alleges disability discrimination and retaliation against her 
employer, the Hartford Board of Education (the “BOE”), under the American 
with Disabilities Act (the “ADA”), the Connecticut Fair Employment Practices 
Act (the “CFEPA”), Title VII of the Civil Rights Act of 1964 (“Title VII”), and the 
Connecticut Workers Compensation Retaliation statute.    Francis worked as an 
assistant principal at West Middle School.    The United States District Court for 
the District of Connecticut (Chatigny, J.) granted the BOE’s motion for summary 
judgment, concluding that Francis had failed to demonstrate (i) that she had a 
disability under the statutes and (ii) that the challenged actions were taken 
against her because of her complaints of disability discrimination.    We assume 
the parties’ familiarity with the underlying facts, the procedural history, and the 
issues presented for review.   

      1. Francis argues that the district court incorrectly concluded that she was 
not disabled within the meaning of the ADA.     

       Under the ADA, a disability is defined as “(A) a physical or mental 
impairment that substantially limits one or more major life activities of such 
individual, (B) a record of such an impairment; or (C) being regarded as having 
such an impairment.”    42 U.S.C. § 12102(a).    Francis relies only on the first 
definition.    An impairment “need not prevent, or significantly or severely 
restrict, the individual from performing a major life activity in order to be 
considered substantially limiting”, but “not every impairment will constitute a 


                                         2
disability within the meaning of [the ADA].” 29 C.F.R. § 1630.2(j)(1)(ii). 

       As the district court concluded, Francis’s injuries did not qualify as 
disabilities under the ADA.    Francis cites injuries to her shoulder and her knee.   
In September 2012, Francis injured her shoulder.    She was cleared to return to 
work with two restrictions: “[n]o lifting with right arm (with force)” and “[n]o 
repetitive pushing/pulling with the right arm (with force or restraining 
students)”.    JA 656.    She was released to work “without physical restrictions” 
and “discharged from care” on November 28, 2012, two months later.    JA 661.     

       Francis injured her knee on December 17, 2012.    She missed some work as 
a result of the injury, but was cleared to return to work in March 2013 with the 
following restrictions: “[p]erform majority of work seated”, “no stairs”, and 
“[a]lternate standing/sitting as needed”.    JA 654.    On April 1, 2013, her 
restrictions were modified to “[n]o bending, squatting, kneeling” and “[n]o stair 
climbing”, and on April 8, they were modified to allow her to climb 6‐8 steps per 
day.    JA 655, 674.    She was released to work without restriction on May 6, 2013.   
JA 675.   

        These injuries were too brief and too minor to qualify as disabilities under 
the ADA.    Francis was restricted for her shoulder injury for approximately two 
months, and for approximately five months for her knee injury.    And the 
limitations were relatively minor‐‐primarily, lifting with her right arm and 
climbing stairs.    A “temporary impairment” lasting only a few months is, “by 
itself, too short in duration . . . to be substantially limiting.”    Adams v. Citizens 
Advice Bureau, 187 F.3d 315, 316–17 (2d Cir. 1999).12  See 29 C.F.R. § Pt. 1630, 
App. (“Impairments that last only for a short period of time are typically not 
covered, although they may be covered if sufficiently severe.”); Wanamaker v. 
Westport Bd. of Educ., 899 F. Supp. 2d 193, 211 (D. Conn. 2012) (“[T]emporary, 
non‐chronic impairments of short‐duration, with little or no long term or 

1 Francis argues on appeal that Adams is unpersuasive because it was issued prior to 
the 2008 amendments to the ADA.    But the relevant proposition in Adams was 
reaffirmed by this Court subsequent to 2008.    See De La Rosa v. Potter, 427 F. App’x 28, 
29 (2d Cir. 2011) (quoting Adams, 187 F.3d at 316‐17).     

                                            3 
permanent impact, are usually not disabilities.”).    Francis offers no evidence to 
rebut the assertion that she and the BOE expected her to make a full (and 
relatively fast) recovery from her injuries; and she ultimately did make a full 
(and fast) recovery.     

       Francis argues that the fact that she was classified as having a 5 percent 
impairment from her knee for workers’ compensation purposes is evidence that 
her knee injury was substantial and long‐lasting.    But she herself testified that 
the remaining limitations were “really minor”.    JA 292.    And it is the duration 
of the impairment that ordinarily matters rather than the persistence of the 
condition that causes it. 

      Accordingly, the district court did not err in dismissing the plaintiff’s 
claims for disability discrimination under the ADA.   

       2. Francis also challenges the grant of summary judgment dismissing her 
retaliation claim under Title VII and the ADA.    The district court concluded that 
Francis failed to offer evidence that the BOE’s legitimate business reasons for the 
adverse employment actions taken against her were pretextual.     

       As the district court concluded, even assuming that Francis set forth a 
prima facie case of retaliation and that the BOE set forth a legitimate business 
reason for the negative employment actions, Francis failed to demonstrate that 
the actions were pretextual.   

       Francis cites the fact that she never received negative evaluations prior to 
her injuries as evidence that the evaluations were pretextual.    However, 
“without more, . . . temporal proximity is insufficient to satisfy appellant’s 
burden to bring forward some evidence of pretext.”    El Sayed v. Hilton Hotels 
Corp., 627 F.3d 931, 933 (2d Cir. 2010).    In any event, Francis admitted that she 
had disagreements with her boss, Sheilda Garrison, during the first year she 
worked as an assistant principal, before she ever complained of disability 
discrimination.    In a written statement (apparently submitted to the BOE), 
Francis admitted that “Sheilda Garrison . . . ha[d] wanted [her] to leave West 
Middle School from the very beginning”, and set forth detailed descriptions of 

                                          4 
disagreements she had with Garrison (and reprimands given to her by Garrison) 
during her first year.    While she received a “competent” evaluation from 
Garrison at the end of that first year, Garrison noted many areas needing 
improvement, including some of the same areas that were included in the 
negative evaluations issued the next year, after Francis injured her shoulder and 
knee.       

       Francis also argues that summary judgment is inappropriate because she 
disputes the accuracy of the negative evaluations.    But Francis must provide 
evidence beyond speculation that the negative evaluations were unsupported.   
See Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 852 (2d Cir. 2013) (“[The 
plaintiff’s] subjective disagreement with her employerʹs assessment of her 
performance is not sufficient to demonstrate retaliatory intent and defeat 
summary judgment.”).    The negative evaluations specified reasons for Francis’s 
poor evaluation and the needed improvements.    Francis cites no admissible 
evidence creating a genuine dispute as to the validity of those reasons.    For 
example, she cites to her own declaration describing improvements she made at 
the school; but those improvements were made during the 2011‐12 school year, 
before Francis ever complained of disability discrimination.    Francis also fails 
entirely to dispute many other admonitions in the evaluation, including that she 
regularly missed team meetings, failed to exercise professional judgment, and 
undermined the positive climate at the school. 

      Francis also argues that Garrison made comments about her physical 
therapy appointments.    At her deposition, Francis testified that Garrison asked 
her about the length of the appointments and the travel time to get to the 
appointments.    To the extent this questioning can interpreted as hostility to 
Francis’s attendance at those appointments (as opposed to an innocent interest in 
the amount of time an employee would be away from the office), this 
questioning alone cannot save Francis’s claims.     

       




                                         5 
       3. As to Francis’s state law claims, “[i]n the usual case in which all 
federal‐law claims are eliminated before trial, the balance of factors . . . will point 
toward declining to exercise jurisdiction over the remaining state‐law claims.”   
Kolari v. New York‐Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006).    Here, 
the state law claims raise at least one unsettled issue of Connecticut law (the 
meaning of “chronic”), which was in contention between the parties.   
Accordingly, her claims under the CFEPA and the Connecticut Workers 
Compensation Retaliation statute should have been dismissed without prejudice 
to being brought in state court. 

                                         ***** 

       We have considered the parties’ remaining arguments and find them to be 
without merit.    For the foregoing reasons, we AFFIRM the judgment of the 
district court with respect to the plaintiff’s Title VII and ADA claims, and we 
VACATE and REMAND with respect to the plaintiff’s state law claims, with 
direction to dismiss the latter without prejudice.         

 
                           FOR THE COURT:   
                           Catherine O’Hagan Wolfe, Clerk of Court 




                                           6